Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 4/19/22 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, and IDS’s, filed 4/19/22 have been entered.

2.   Claim 19 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 12-18, 20-22, 25-27, and 29-32 are under examination.

3.   In view of Applicant’s amendments the previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 1, 12-18, 20-22, 25-27, and 29-32 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,008,258 (IDS) in view of Panes et al. (2016, IDS), U.S. Patent No. 9,200,114, and the Background of the Specification.

The ‘258 patent teaches a method of treating IBD (Crohn’s disease), said method comprising the administration of glatiramer acetate including formulations with the molar ratios of Claim 25 (see particularly column 2, lines 50-59 and Claim 1. 


	The reference differs from the claimed invention in that it does not teach the claimed method further comprising the combined administration of glatiramer acetate and allogenic human adipose-derived mesenchymal stem cells (hADSCs) nor the various limitations of the glatiramer acetate formulations and deliver methods of the claims.

The ‘114 patent teaches the various limitations of the glatiramer acetate formulations of the claims, e.g., depot form (column 3, lines 4-9), biodegradable systems including PLGA (column 9, lines 4-10), and double emulsification and surfactants including PVA (column 10, lines 39-65).  The delivery methods of the claims are also taught (column 8, lines 16-30). 

Panes et al teaches a method of treating Crohn’s disease (including perianal fistulas), said method comprising the administration of hADSCs (see the entire document).

The Background of the Specification discloses that hADSCs are readily available as a waste product of liposuction, allogenic obviously being the most readily available (see, particularly page 3, first full paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the application to administer the glatiramer acetate formulations of the ‘114 patent in combination with the allogenic hADSCs of Panes et al. for the treatment of IBD including Crohn’s disease and perianal fistulas thereof, given the teachings of the ‘258 patent that glatiramer acetate could also be administered for the treatment of IBD including Crohn’s disease.  The combination would have been expected to provide a more effective treatment than the administration of the reagents alone with fewer possible side effects as combination treatments routinely use lesser amounts of each reagent.  Further, the combining of known equivalents, in this case therapeutic agents for the treatment of the IBD Crohn’s disease, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an even more efficient treatment for IBD than would be provided by the administration of the reagents alone.  Claims 21 and 22 are included in the rejection because they simply recite hADSC cell surface markers.  Also note that the new limitations of Claim 1, i.e., treating “…a subject at risk of developing rectal bleeding or colon length shortening…” encompasses a Crohn’s disease patient.

Applicant’s arguments, filed 4/19/22 have been fully considered but are not found persuasive.  Citing the examples of the specification applicant argues unexpected and synergistic results.

	The alleged unexpected and synergistic results are based on a single 14 day experiment employing a single dose of GA and a single dose of hADSCs administered at 1 day after disease induction or day 5 after disease induction.  Note that it is not disclosed at what day after disease induction disease symptoms actually developed, but from Figures 2 and 3 it might be surmised that disease symptoms developed around day 5 after induction.  Accordingly, the treatment at 1 day would have been well before symptoms occurred and treatment at day 5 would have been at the very outset of symptoms.  Thus, neither experimental group would have been reflective of the treatment of established disease (which is clearly encompassed by the claimed method).  Regardless, the results disclose that treatment had no effect on body weight (Figure 1) and no significant effect on bleeding at days 5 or 10 (Figure 2, first 2 panels).  The third panel of Figure 2 shows that colon length in treated animals was a few millimeters longer at day 14 while Figure 3 shows a significant effect of treatment on DAI only at days 7 and 8.  Figure 4 alleges a significant effect of treatment on a “histological score”, but no data is shown.

	Clearly, this minimal showing is not commensurate with the breadth of the claims and cannot reasonably support a claim to surprising and synergistic results.  See MPE 716.02(d):
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)….”

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 1, 12-18, 20-22, 25-27, and 29-32 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
Regarding the amendments to independent Claim 1:
“A method of treating a subject at risk of developing rectal bleeding or colon length shortening comprising administering a combination of (i) a pharmaceutical composition comprising glatiramer acetate in a sustained release depot form and (ii) human adipose-derived stem cells (hADSCs) to the subject”.	

	Applicant cites pages 4 and 25, and the working “examples” of the specification, as well as Figure 2 in support.  

	Note that all subjects, whether having IBD or not, are at risk of developing rectal bleeding or colon length shortening.  Clearly, the cites do not support the breadth of the claim for that reason alone.  Further note that the cite at page 4 discloses rectal bleeding and colon shortening only “in a mouse model of IBD”.  The cite at page 25 discloses rectal bleeding and colon shortening only in the context of the DSS-induced mouse model of IBD.  The “examples” (there is only one) and Figure 2 disclose the results of the experiment disclosed at page 25.  None of these cites would support even a claim limited to a human population at risk of developing disease, or even IBD patients suffering from rectal bleeding or colon length shortening.

8.   No claim is allowed.
 
9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 6/08/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644